Title: III. Report of the Committee, 1 March 1784
From: Committee of the Continental Congress
To: 


          The Committee appointed to prepare a plan for the temporary government of the Western territory have agreed to the following resolutions.
          Resolved, that the territory ceded or to be ceded by Individual states to the United states shall be formed into distinct states, bounded in the following manner as nearly as such cessions will admit, that is to say; Northwardly and Southwardly by parallels of latitude so that each state shall comprehend from South to North two degrees of latitude beginning to count from the completion of thirty one degrees North of the Equator: but any territory Northwardly of the 47th. degree shall make part of the state next below. And Eastwardly and Westwardly they shall be bounded, those on the Missisipi by that river on one side and the meridian of the lowest point of the rapids of Ohio on the other; and those adjoining on the East by the same meridian on their Western side, and on their Eastern by the meridian of the Western cape of the mouth of the Great Kanhaway. And the territory Eastward of this last meridian between the Ohio, Lake Erie, and Pennsylvania shall be one state.
          That the settlers within any of the said states shall, either on their own petition, or on the order of Congress, receive authority from them, with appointments of time and place for their free males of full age to meet together for the purpose of establishing a temporary government, to adopt the constitution and laws of any one of these states, so that such laws nevertheless shall be subject to alteration by their ordinary legislature, and to erect, subject to a like alteration, counties or townships for the election of members for their legislature.
          That such temporary government shall only continue in force in any state until it shall have acquired 20.000. free inhabitants; when giving due proof thereof to Congress, they shall receive from them authority with appointments of time and place to call a Convention of representatives to establish a permanent constitution and government for themselves.
          Provided that both the temporary and permanent governments be established on these principles as their basis. 1. That they shall for ever remain a part of the United states of America. 2. That in their persons, property and territory they shall be subject to the government of the United states in Congress assembled, and to the Articles of confederation in all those cases in which the original  states shall be so subject. 3. That they shall be subject to pay a part of the federal debts contracted or to be contracted to be apportioned on them by Congress according to the same common rule and measure by which apportionments thereof shall be made on the other states. 4. That their respective governments shall be in republican forms, and shall admit no person to be a citizen who holds any hereditary title. 5. That after the year 1800 of the Christian æra, there shall be neither slavery nor involuntary servitude in any of the said states, otherwise than in punishment of crimes, whereof the party shall have been duly convicted to have been personally guilty.
          That whensoever any of the said states shall have, of free inhabitants, as many as shall then be in any one the least numerous of the thirteen original states, such state shall be admitted by it’s delegates into the Congress of the United states, on an equal footing with the said original states: after which the assent of two thirds of the United states in Congress assembled shall be requisite in all those cases, wherein by the Confederation, the assent of nine states is now required. Provided the consent of nine states to such admission may be obtained according to the eleventh of the articles of Confederation. Until such admission by their delegates into Congress, any of the said states, after the establishment of their temporary government, shall have authority to keep a sitting member in Congress, with a right of debating, but not of voting.
          That the territory Northward of the 45th. degree that is to say, of the completion of 45°. from the Equator, and extending to the Lake of the Woods shall be called Sylvania:
          That of the territory under the 45th and 44th degrees that which lies Westward of Lake Michigan shall be called Michigania, and that which is Eastward thereof within the peninsul formed by the lakes and waters of Michigan, Huron, St. Clair and Erie, shall be called Cherronesus, and shall include any part of the peninsul which may extend above the 45th. degree.
          Of the territory under the 43d and 42d degrees, that to the Westward thro’ which the Assenisipi or Rock river runs shall be called Assenisipia, and that to the Eastward in which are the fountains of the Muskingum, the two Miamis of Ohio, the Wabash, the Illinois, the Miami of the lake and Sandusky rivers shall be called Metropotamia.
          Of the territory which lies under the 41st. and 40th. degrees, the Western, thro’ which the river Illinois runs, shall be called  Illinoia; that next adjoining to the Eastward Saratoga, and that between this last and Pennsylvania and extending from the Ohio to Lake Erie, shall be called Washington.
          Of the territory which lies under the 39th. and 38th. degrees to which shall be added so much of the point of land within the fork of the Ohio and Missisipi as lies under the 37th. degree, that to the Westward within and adjacent to which are the confluences of the rivers Wabash, Shawanee, Tanissee, Ohio, Illinois, Missisipi and Missouri, shall be called Polypotamia, and that to the Eastward farther up the Ohio, otherwise called the Pelisipi shall be called Pelisipia.
          That the preceding articles shall be formed into a Charter of Compact shall be duly executed by the President of the U.S. in Congress assembled under his hand and the seal of the United States, shall be promulgated, and shall stand as fundamental constitutions between the thirteen original states, and those now newly described, unalterable but by the joint consent of the U.S. in Congress assembled and of the particular state within which such alteration is proposed to be made.
        